Case 2:20-cv-10627-KM-ESK Document 40 Filed 01/04/21 Page 1 of 2 PageID: 980




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                 )
 MedWell LLC, a limited liability company        )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )
                                                 )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and             )
 Life Insurance Company; CIGNA                   )
 Healthcare of New Jersey, Inc.;                 )
 Connecticut General Life Insurance              )
 Company; John Does and Jane Does 1-20;          )
 and XYZ Corporations and ABC                    )
 Partnerships 1-20,                              )
                                                 )
         Defendants.                             )


                STIPULATION EXTENDING TIME TO ANSWER OR MOVE

        It is hereby stipulated and agreed by and between Plaintiff MedWell LLC and Defendants

Cigna Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of New Jersey,

Inc., and Connecticut General Life Insurance Company (together, “Cigna” or “Defendants”),

acting through their duly authorized counsel, that (1) Plaintiff shall file an amended complaint on

or before January 8, 2021 and (2) Defendants shall answer or otherwise respond to the Plaintiff’s

amended complaint within twenty-one days of the filing of the amended complaint. For the

avoidance of doubt, Defendants will not respond to the complaint filed on July 3, 2020, and

Plaintiff is not waiving the right or opportunity to later seek remand of this matter to state court.




                                  [Continued on Following Page]




LEGAL02/40290478v1
Case 2:20-cv-10627-KM-ESK Document 40 Filed 01/04/21 Page 2 of 2 PageID: 981




 SARMASTI PLLC                          ALSTON & BIRD LLP

 /s/ Vafa Sarmasti                      /s/ Steven L. Penaro
 Vafa Sarmasti                          Steven L. Penaro
 Christopher Salloum                    90 Park Avenue
 Fairfield Commons                      New York, NY 10016
 271 U.S. Highway 46 West, Suite A205   Telephone: (212) 210-9400
 Fairfield, NJ 07004                    Facsimile: (212) 210-9444
 Telephone: 973-882-6666                steven.penaro@alston.com
 Facsimile: 973-882-8830
 vafa@sarmastipllc.com                  Edward T. Kang (admitted pro hac vice)
 chris@sarmastipllc.com                 950 F Street, NW
 Counsel for Plaintiff                  Washington, D.C. 20004
                                        Telephone: 202-239-3300
                                        Facsimile: 202-239-3333
                                        edward.kang@alston.com

                                        Kelsey L. Kingsbery (admitted pro hac vice)
                                        555 Fayetteville Street, Suite 600
                                        Raleigh, NC 27601
                                        Telephone: (919) 862-2200
                                        Facsimile: (919) 862-2260
                                        kelsey.kingsbery@alston.com

                                        Counsel for Defendants




SO ORDERED:




LEGAL02/40290478v1
